Citation Nr: 1019511	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-00 136	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating higher than 20 percent for colonic 
inertia with colectomy.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1985 to October 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In the notice of disagreement, the Veteran raised the claim 
of service connection the surgical scar due to the colectomy, 
which is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Private medical records show that in September 2007 the 
Veteran underwent a total colectomy and the diagnosis was 
colonic inertia.

In October 2007, the Veteran authorized VA to obtain private 
medical records, but not all the records have been requested. 

On the basis of the opinion of a VA examiner in April 2008, 
the RO amended the Veteran's disability to colonic inertia.  
The disability had been previously diagnosed as irritable 
bowel syndrome.  While on appeal in a rating decision in 
February 2009, the increased the rating to 20 percent rating 
under Diagnostic Codes 7319 and 7329.

As the VA examination in April 2008 is inadequate to decide 
the claim for increase under Diagnostic Code 7329, a 
reexamination is necessary to verify the current severity of 
the disability under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to either submit or 
authorize VA to obtain the records 
after September 2007, pertaining to 
treatment of residuals of colectomy 
from Baylor University Hospital, 3500 
Gaston Ave., Dallas, Texas, 75246, and 
from Dr. Robert Jacobson, North Texas 
Colon & Rectal Associates, P.A., 3409 
Worth St., Suite 500, Dallas, Texas, 
75246. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2. Afford the Veteran a VA examination 
to determine the current level of 
impairment due colonic inertia with 
colectomy.

The examiner is asked to comment on: 

Whether the Veteran has severe 
residuals of resection of the large 
colon such as more or less constant 
diarrhea and abdominal distress, 
partial bowel obstruction, nausea, 
vomiting, adhesions, abdominal 
distention, interference with 
absorption and nutrition, weight loss, 
or anemia. 

The claims folder should be made 
available to the examiner.



3. After the above development is 
completed, adjudicate the claim for 
increase.  If the benefit remains 
denied, furnish the Veteran and her 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



